Citation Nr: 1337044	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  13-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral knee disability.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Meawad, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from November 1952 to November 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for a bilateral elbow disability, on VA examination in March 2010, the VA examiner did not provide a rationale for the opinion expressed or comment on the Veteran's complaints in service.  As the examination is inadequate to decide the claim additional development under the duty to assist is needed. 

Also on the claim for a bilateral elbow disability and the claim of service connection for a bilateral ankle disability and the new and material evidence claim for a bilateral knee disability, the Veteran has identified addition records pertinent to the claims.  As the record is incomplete further development under the duty to assist is needed.






Accordingly, the case is REMANDED for the following action:

1.  Request records of the Social Security Administration. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, afford the Veteran a VA examination to determine: 

a.  Whether the Veteran has a current disability of the ankles, and,  

b.  Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the bilateral elbow disability (degenerative changes), or the current bilateral ankle disability, if any, is a progression of the symptoms in service or the development of a new and separate conditions after service? 

The VA examiner is asked to comment on the entries in the service treatment records in October 1953 and in November 1953, pertaining to elbow pain and pain in the lower extremities.





The Veteran's file must be made available to the examiner for review.  

3.  After the development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


